NO. 12-15-00028-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEBBI LOFTON,                                    §      APPEAL FROM THE 402ND
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

MILTON SOWARD,
APPELLEE                                         §      WOOD COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on December 22, 2014.
Under rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after
the judgment is signed. Appellant did not file a motion for new trial. See TEX. R. APP. P. 26.1(a)
(providing that notice of appeal must be filed within ninety days after judgment signed if any
party timely files motion for new trial). Therefore, her notice of appeal was due to have been
filed no later than January 21, 2015. Appellant did not file her notice of appeal until February 2,
2015. Because the notice of appeal was not filed on or before January 21, 2015, it was untimely.
       On February 4, 2015, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that her notice of appeal was untimely, but that this Court would imply
a motion to extend the time for filing the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 615 (Tex. 1997). Appellant was further informed that the appeal would be dismissed
unless, on or before February 16, 2015, she informed the Court in writing of facts that reasonably
explain her need for an extension of time to file the notice of appeal.         The deadline for
responding to this Court’s notice has expired, and Appellant has not responded to the notice.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-15-00028-CV


                                         DEBBI LOFTON,
                                            Appellant
                                               V.
                                        MILTON SOWARD,
                                            Appellee


                               Appeal from the 402nd District Court
                          of Wood County, Texas (Tr.Ct.No. 2014-550)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.